 In the Matter of MISSOURI ROLLING MILL CORPORATIONandAMERICANFEDERATION OF LABOR AND ITS AFFILIATED INTERNATIONAL UNIONSCaseNo. B-2480.-, Decided May 3, '19.47Jurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:existence of,question: refusalto accord union recognition ; contract with rival union for members only,of indefinite duration, terminable upon notice by either party, and whichhas been in effect for more than 3 years, no bar to ; election unnecessary :parties entered into a "stipulation for certification" which recited, in sub-stance, that the union represented a majority and that the Board mightcertify the union.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding supervisory and clerical employees and watchmen andsalesmen ; agreement as to.Mr. E. P. Theiss,of St.Louis, Mo., forthe A.F. of L.Mr. Charles H. SpoehrerandMr. William R. Gilbert,of St. Louis,Mo., for the Company.Mr. William H. Bartley,of counsel td the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn March 7, 1941,, the American Federation of Labor and itsaffiliated International Unions, herein called the A. F. of L., filed withthe Regional Director of the Fourteenth Region (St. Louis, Missouri)a *petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Missouri Rolling Mill. Corporation, , St. Louis,Missouri, herein called the Company, andrequesting 'an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On'April 3, 1941, the National LaborRelations Board, herein called the Board; acting pursuant to Section9 (c) of the Act ,and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized' the Regional Director to conduct itand to provide for an, appropriate hearing upon due notice.31 N. L.R. B., No. 96.583 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 3, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theA. F. of L. Pursuant,to notice, a hearing was held on April 7 and8, '1941, at St. Louis, Missouri, beforeWallace Cooper, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the A. F. of L. were represented by counsel; both partici-pated in the hearing.During the hearing the A. F. of L. movedto amend its petition to exclude watchmen and salesmen from theappropriate unit requested therein.The motion was granted.OnApril 8 the hearing was adjourned to enable the parties to conferregarding the possibility of entering into a consent election agree-ment.On April 14, 1941, the Company, the-A. F. of L., the TrialExaminer, and an attorney for the Board entered into a Stipulationfor Certification in lieu of the consent election agreement.TheStipulation-was made part of the,record by filing-it with the ChiefTrial Examiner.The hearing was then closed.Full opportunity tobe heard, to examine 'and cross-examine witnesses, and to-introduceevidence bearing oil the issues was afforded all parties.During thecourse of the-hearing the Trial Examiner made several rulings-onmotions and on objections to the admission of evidence.The'Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMissouri Rolling Mill Corporation is a Missouri corporation withits office, in St. Louis, Missouri, where it main'tains' a -plant -for themanufacture of steel products, which are principally reinforcing rods,manufacturer's angles, and fence posts.During 1940, the aggregatevalue of the finished products manufactured by the Company was .inexcess of $1,000,000.Approximately '63 per, cent of these productswere sold and shipped by it to purchasers in States other than the'State of Missouri. -The raw materials used by the Company areall raw materials used by the Company during 1940 was in excess of$500,000, and approximately 79 per cent of these materials was,shipped from points outside the State of Missouri.The Company'sbusiness from January 1, 1941, to date has continued in substantiallythe same manner as during 1940.The Company admits that it ; is engaged in, interstate commercewithin the meaning of the Act.--, MISSOURI ROLLING MILL CORPORATION585'11.THE 'ORGANIZATION INVOLVEDAmerican Federation of Labor and its affiliated InternationalUnions are labor organizations within the meaning of the Actadmitting to membership employees of the company.III.THE QUESTION CONCERNING REPRESENTATIONIn its petition the A. F. of L. alleged, and during the hearii,the Company did not deny, that on February 25, 1941, it requestedthe Company to bargain with it as the exclusive representative of'all employees of the Company and that the Company refused tobargain with the A. F. of L. on the ground that it already had acontractwith the Steel Workers Organizing Committee of theC. I. O. covering working conditions, rates of pay, hours of employ-ment, and settlement of disputes.The contract was for the benefitof members of the Steel Workers Organizing Committee of the C. 1. 0.only and was entered into on July 1, 1937. It was to be in forceuntil February 28, 1938, and to remain in force from year to yearunless either party gave notice of desire to change the terms of theagreement.'During the-course of the hearing a letter dated March20, 1941, from the district director of the Steel Workers OrganizingCommittee of the C. I. O. in reply to a letter from the Field Examinerfor the Board, was introduced in evidence.The district director'sletter stated that the C: I. O. would not intervene in the proposedhearing in' this case and would not claim a place on the ballot.A statement of the Regional Director introduced at the hearingshows that the A. F. of L. represents a substantial number of em-_ployees in the unit alleged by it to be appropriate.'We find that a-question has arisen concerning the representation ofemployees of the Company.,IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find, that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial1 As far as therecord discloses no such notice wasgivenHowever,the contract is nobar to the present investigation of representatives.SeeMatter of Hahn ct Feldm'an, Inc.,andUnited TextileWorkers of America,A F. of L, 30N.L. R. B.294, and cases citedtherein2 The-Regional Director's statement shows that of the 316 authorization cards furnishedhim by theA. F. ofL. 226 were dated between September 3, 1940, and March 14, 1941,and i9 *ere undated. Of these cards 235 bore genuine signatures of employees on thepay roll of March 22, 1941.There are approximately- 429 employees-in the allegedappropriate unit.ti 586DECISIONSOF NATIONALLABOR RELATIONS BOARDrelationship to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the A. F. of L. agreed at the hearing, and wefind, that all production and maintenance employees of the Companyat its St. Louis plant, exclusive of supervisory and clerical employeesand watchmen; and salesmen, constitute a unit appropriate for thepurpose of collective bargaining.We further find that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe- Stipulation for Certification recited, in substance, that theA. F. of L., at all times material to the case herein considered, hasrepresented a majority of the employees of the Company within theunit alleged by the parties to be appropriate and -that the Boardmight certify the A. F. of L. as the representative of those employeesin such unit for the purposes of collective bargaining.We find thatthe A. F. of L. has been designated and selected by a majority ofthe employees in the appropriate unit as their representative for thepurposes,of collective bargaining.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Missouri Rolling Mill Corporation, St.Louis,Missouri, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsSt.Louis plant, excluding supervisory and clerical employeesand watchmen and salesmen, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.3: The American Federation of Labor 'and its affiliated Inter-national Unions are the exclusive representatives of all the employeesdesignated in paragraph-2 above,' for the purposes of collective bar-gaining, within the' meaning of Section 9 (a) of the National Labor,Relations Act. MISSOURIROLLING MILL CORPORATION587CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8' and9,ofNational -Labor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that the American Federation of Labor andits affiliated International Unions have been designated and selectedby a majority of all production and maintenance employees of theCompany at its St. Louis plant, excluding supervisory and clericalemployees and watchmen and salesmen, as their representatives forthe purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) 'of the Act, American Federation of Laborand. its affiliated International Unions are the exclusive representa-tives of all such employees for the purposes of collective bargainingin respect, to rates of 'pay, wages, hours of employment, and otherconditions of employment.-,